Citation Nr: 0838077	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-25 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to a higher initial rating for antecedent 
granulomatous disease with mild pleural thickening in the 
right hemithorax, assigned a 10 percent rating effective June 
21, 2002, and a 60 percent rating effective August 15, 2005.

2.  Entitlement to an effective date earlier than August 15, 
2005, for the grant of a 60 percent rating for antecedent 
granulomatous disease with mild pleural thickening in the 
right hemithorax.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1943 to September 
1947, and from August 1949 to December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2005, which granted service connection for 
antecedent granulomatous disease with mild pleural thickening 
in the right hemithorax, and assigned a 10 percent rating, 
effective June 21, 2002.  The veteran appealed the 10 percent 
rating.  During the course of appellate development, in a 
November 2005 rating decision, the RO granted a 60 percent 
rating, effective August 15, 2005.  The veteran appealed the 
effective date of the grant of the 60 percent rating, and the 
issue was developed for appellate consideration.  However, a 
grant of less than the maximum available rating does not 
terminate the appeal, unless the veteran expressly states he 
is satisfied with the assigned rating.  See AB v. Brown, 6 
Vet.App. 35, 38 (1993).  Moreover, the period for 
consideration in the appeal extends from the June 2002 
effective date of the grant of service connection to the date 
of this decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, it was unnecessary to separately develop that 
issue.  As an appeal of the earlier effective date issue has 
been perfected, however, the Board will continue to state it 
as a separate issue.  The case was remanded in January 2008.


FINDINGS OF FACT

1.  Since the effective date of service connection, June 12, 
2002, antecedent granulomatous disease with mild pleural 
thickening in the right hemithorax has been manifested by 
forced vital capacity (FVC) which has ranged from 74 to 84 
percent of predicted, with the majority of the most probative 
findings exceeding 74 percent of predicted range; diffusion 
capacity of the lung for carbon monoxide (DLCO) by the single 
breath method (SB) ranging from 72 to 115 percent predicted, 
without cor pulmonale (right- sided heart failure); or right 
ventricular hypertrophy; or pulmonary hypertension (shown by 
echo or cardiac catheterization); or an episode or episodes 
of acute respiratory failure; or oxygen therapy.

2.  A maximum exercise capacity test is not of record.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
rating for antecedent granulomatous disease with mild pleural 
thickening in the right hemithorax prior to August 15, 2005, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.96, 4.97, Diagnostic Code 6899-6828 (2007).

2.  The criteria for an evaluation in excess of 60 percent 
rating for antecedent granulomatous disease with mild pleural 
thickening in the right hemithorax beginning August 15, 2005, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.96, 4.97, Diagnostic Code 6899-6828 (2007).

3.  The criteria for an effective date earlier than August 
15, 2005, for the grant of a 60 percent rating for antecedent 
granulomatous disease with mild pleural thickening in the 
right hemithorax have not been met.  38 U.S.C.A. §§ 1155, 
5110 (West 2002); 38 C.F.R. §§ 3.400, 4.96, 4.97, Diagnostic 
Code 6899-6828 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  For an increased compensation claim, the veteran 
must be notified that he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

However, this is an initial rating and effective date case, 
and the Federal Circuit Court has held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  
Nevertheless, in a letter dated in February 2008, the veteran 
was informed that a disability rating was assigned for 
service-connected disabilities, under a rating schedule, and 
that the rating could change if the condition changed.  He 
was told that a disability rating will be determined under 
the rating schedule, with ratings ranging from 0 percent to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon 
employment.  Although he was not explicitly told to provide 
information as to the impact of the condition on daily life, 
the notice letter also provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), including "[s]tatements from 
employers as to job performance, lost time, or other 
information regarding how your condition(s) affect our 
ability to work" or "[s]tatements discussing your 
disability symptoms from people who have witnessed how they 
affect you."  The letter also contained information 
regarding effective dates.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

He was also provided with the specific rating criteria for 
rating the disability in an April 2008 letter.  Thus, 
cumulatively, the veteran was informed of the necessity of 
providing on his/her own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Subsequent to these 
notification letters, his claims were readjudicated in a 
September 2008 supplemental statement of the case.  Thus, the 
timing defect was cured by a subsequent readjudication.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Moreover, the veteran 
is represented by Counsel.  Hence, the VCAA notice 
requirements have been satisfied.  See 38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159.  

As to the duty to assist, the veteran's pertinent medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  He was afforded 
VA examinations in March 2003, May 2004, March 2005, and from 
April to September 2008, when a number of examinations and 
opinions were obtained, in an effort to comply with the 
January 2008 remand instructions.  Although the instructions 
directed that the examination include "all indicated test 
and studies, to include exercise stress test," an 
examination was not able to obtain a valid stress test in May 
2008, and in September 2008, the VA examiner stated that the 
veteran was not capable of completing that type of test due 
to age, overall debility, and multiple medical comorbidities.  
Particularly since, as discussed below, the rating criteria 
do not require that this test be performed, the Board finds 
that there has been substantial compliance with the remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002) (remand not required 
where the Board's remand instructions were substantially 
complied with).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Merits

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The "present," however, extends from the April 2003 
effective date of the grant of service connection to the date 
of this decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Id.  In this case, the RO has already assigned 
staged ratings, with a 10 percent rating assigned effective 
June 21, 2002, and a 60 percent rating assigned effective 
August 15, 2005.

In general, the effective date of an award of increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date; otherwise, the effective date will 
be the date of VA receipt of the claim for increase, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. 
App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98.  In an initial rating case, however, the 
effective date may not be earlier than the effective date of 
the grant of service connection.  

Service connection is in effect for antecedent granulomatous 
disease with mild pleural thickening in the right hemithorax, 
as due to claimed in-service asbestos exposure.  The 
condition has been rated under diagnostic code 6828, which 
pertains to eosinophilic granuloma of the lung.  It is rated 
under the general rating formula for interstitial lung 
diseases, diagnostic codes 6825 through 6833, which also 
includes asbestosis.  

Service connection is also in effect for minimal, negative, 
inactive pulmonary tuberculosis, assigned a noncompensable 
rating under diagnostic code 6723.  

It must also be pointed out that service connection is not in 
effect for emphysema or chronic obstructive pulmonary 
disease, which are rated under diagnostic codes 6603 and 
6604, respectively.  In this regard, the grant of service 
connection in April 2005 only encompassed antecedent 
granulomatous disease with mild pleural thickening in the 
right hemithorax.  R. Sheppard, M.D., wrote, in September 
2004, that it was likely that the veteran's current chronic 
lung disease was contributed to by pulmonary tuberculosis and 
asbestos exposure.  However, a VA examination and 
supplemental opinion in March 2005 resulted in the conclusion 
that the veteran had antecedent granulomatous disease and 
pleural thickening in the right hemithorax, which were at 
least as likely as not related to asbestos exposure and 
pulmonary tuberculosis, but that the asbestos exposure and 
the pulmonary tuberculosis did not have anything to do with 
the emphysema, which was most likely due to the veteran's 
smoking history.  Similarly, a VA opinion in May 2008 
determined that antecedent granulomatous disease and mild 
pleural thickening in the right hemithorax were due to 
pulmonary tuberculosis and/or asbestos exposure, but that he 
also had chronic obstructive pulmonary disease which was 
related to his smoking history.  

Therefore, to the extent they can be separately identified, 
only symptoms attributable to antecedent granulomatous 
disease with mild pleural thickening in the right hemithorax 
are appropriately considered in evaluating the veteran's 
condition.  See 38 C.F.R. § 4.14 (2007).  However, if it is 
not possible to separate the effects of the service-connected 
condition from a non-service-connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt be resolved in the 
claimant's favor, thus attributing such signs and symptoms to 
the service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  

The general rating formula for interstitial lung diseases, 
diagnostic codes 6825 through 6833, provides for a 10 percent 
rating where forced vital capacity (FVC) is 75- to 80- 
percent predicted; or if diffusion capacity of the lung for 
carbon monoxide (DLCO) by the single breath method (SB) is 
66- to 80-percent predicted.  A 30 percent rating requires 
FVC of 65- to 74-percent predicted; or DLCO(SB) of 56- to 65-
percent predicted.  A 60 percent rating requires FVC of 50 to 
64 percent; or DLCO(SB) of 40- to 55-percent predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  38 C.F.R. § 4.97, Code 6828.  

A 100 percent rating requires FVC less than 50 percent of 
predicted; or DLCO(SB) of less than 40-percent predicted; or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiorespiratory limitation); or cor 
pulmonale (right- sided heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by echo or 
cardiac catheterization); or an episode or episodes of acute 
respiratory failure; or oxygen therapy. Id.

Pulmonary function tests are required to evaluate the 
condition, except: (i) When the results of a maximum exercise 
capacity test are of record and are 20 ml/kg/min or less; if 
a maximum exercise capacity test is not of record, evaluation 
is based on alternative criteria.  (ii) When pulmonary 
hypertension (documented by an echocardiogram or cardiac 
catheterization), cor pulmonale, or right ventricular 
hypertrophy has been diagnosed.  (iii) When there have been 
one or more episodes of acute respiratory failure.  (iv) When 
outpatient therapy oxygen is required. 38 C.F.R. § 
4.96(d)(1).

For interstitial lung disease, the pulmonary function test 
findings used for rating purposes are FVC and DLCO.  Post-
bronchodilator results are to be used unless they are poorer 
than the pre-bronchodilator results, then the pre- 
bronchodilator values should be used for rating purposes.  
38 C.F.R. § 4.96(d)(5).  Therefore, only the better of the 
two results will be discussed below.

Private pulmonary function tests in April 2002 showed an FVC 
which was 65 percent of the predicted value.  The best FVC 
obtained on a VA examination in March 2003 was 84 percent.  
DLCO at that time was 115 percent.  On a VA examination in 
May 2004, the best FVC was 74 percent of the predicted value.  
DLCO was 99 percent.  A private spirometry in August 2004 
showed best FVC of 64 percent.  In March 2005, FVC was 76 
percent.  The veteran was not able to perform DLCO, and 
suboptimal performance was suspected.  In August 2005, VA 
records show that FVC was 59.1 percent an DLCO was 84.7 
percent.  This time, it was noted that the volume 
extrapolation/FVC indicated poor test performance.  Diffusion 
capacity was normal.  In April 2008, FVC was 83.7 percent and 
DLCO was 72.4 percent.  

Thus, DLCO has ranged from 72.4 percent to 115 percent, all 
of which are within the criteria for a 10 percent evaluation, 
or less.  In March 2005, the veteran was unable to perform 
DLCO, but this was thought to be due to suboptimal 
performance, and in August 2005, DLCO was 84.7 percent.  
Thus, a higher rating is not warranted, on the basis of DLCO 
(SB).  

The FVC findings have shown more variation.  The Board must 
assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  In evaluating the 
probative value of medical opinion evidence, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches should be taken into 
consideration.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board may favor the opinion of one competent 
medical expert over that of another, if an adequate statement 
of reasons or bases is furnished.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

Private spirometry reports dated in April 2002 showed FVC of 
65 percent, while in August 2004, the finding was 64 percent.  
It was not noted whether these findings were pre- or post-
bronchodilator.  Both tests noted "moderate restriction."  
The reports noted "best trial report."  The August 2004 
report was a printed copy of the findings, with the printed 
date crossed out, and "8-20-04" written by hand.  Neither 
the location of the test nor the name of the tester was 
specified on the reports, which appear to be machine or 
computer-generated.  Neither was signed by a competent health 
care provider.  

VA respiratory clinic pulmonary function tests in August 2005 
showed FVC of 59.1 percent.  However, at the time, poor test 
performance was indicated.  Moreover, a few months earlier, 
in March 2005, pulmonary function tests had shown a 
significantly higher FVC of 76 percent.  Later, the April 
2008 pulmonary function tests included an interpretation that 
the veteran had moderate obstruction, normal lung volumes, 
minimally decreased diffusion capacity, and no significant 
changes since March 2005.  

In August 2008, a pulmonary opinion was obtained, in part to 
explain the discrepancy on these two examinations.  The 
examiner noted that the test was very effort-dependent, and 
the numbers could go up or down depending on the effort.  The 
examiner noted that in April 2008, his numbers had improved, 
and he opined that the veteran had minimal to no 
deterioration between March 2005 and April 2008.  The Board 
also observes that in a test that is effort-dependent, while 
less than optimal effort may be expended, it is difficult to 
see how the result could be skewed the other way, i.e., how 
more than optimal effort could be achieved.  

Finally, the VA examiner in May 2008 stated that the 
antecedent granulomatous disease and mild pleural thickening 
in the right hemithorax were essentially asymptomatic, and 
that the main symptoms that the veteran had were from his 
chronic obstructive pulmonary disease, which caused shortness 
of breath, and that this was due to his smoking history.  The 
August 2008 opinion also suggested that an obstructive 
component was present.  
 
For all of these reasons, the Board gives more weight to the 
VA examinations of March 2003, May 2004, March 2005, and 
April 2008, which showed FVC's of 84, 74, 76, and 83.7 
percent, respectively.  The majority of these findings are 
all within the range for a 10 percent rating.  The 
unattributed private spirometry reports dated in April 2002 
and August 2004, which showed FVC of 65 percent and 64 
percent, were not confirmed by the more complete VA 
examinations, which included, as part of the examinations, 
pulmonary function tests in March 2003, May 2004, and March 
2005, or in April 2008.  In view of the deficiencies noted 
above, the private, unattributed spirometry reports are not 
sufficient to outweigh the VA examination pulmonary function 
tests.  Further, as discussed above, the August 2005 
pulmonary function test was, at the time it was taken (i.e., 
standing alone, and not just in comparison with the other 
pulmonary function tests) thought to reflect poor 
performance.   

A 100 percent rating may also be based on the presence of cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, or any episodes of acute respiratory failure.  
See also 38 C.F.R. § 4.96(d)(1), supra.  In this case, there 
is no medical evidence that the veteran has cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, or any 
episodes of acute respiratory failure.  Indeed, the VA 
examination in July 2008 specifically noted that none of 
these conditions were present.  A 100 percent rating may also 
be granted if oxygen therapy is required, but the evidence 
does not indicate that his service-connected disability 
necessitates oxygen therapy.  

For a 60 or 100 percent rating, entitlement may alternatively 
be based on specified findings obtained on a test of maximum 
exercise capacity.  

With respect to exercise capacity, a private exercise stress 
test report dated in July 2003 had to be stopped because the 
veteran became short of breath before 3 minutes.  However, no 
specific findings of oxygen consumption were noted; the 
findings tracked were cardiac findings.  Although poor left 
ventricular function was suggested, poor right ventricular 
function was not indicated.  Further, a few months later, a 
VA respiratory consult in September 2003 noted that the 
veteran walked in the hall for 6 minutes or 1200 feet at a 
good pace.  Oxygen saturation levels ranged from 95 to 98 
percent.  It was noted that there were no complaints of 
dyspnea.  

A VA May 2008 treadmill study was stopped after 2 minutes and 
40 seconds due to shortness of breath and leg fatigue.  
However, the report noted that these symptoms appeared 
exaggerated, and that his heart rate would be expected to 
increase in proportion to difficulties but that this was not 
apparent.  Later, in the August 2008 opinion, the author 
observed that the oxygen consumption could easily be 
determined by a cardiorespiratory exercise test.  However, in 
September 2008, it was noted that in view of the veteran's 
inability to complete a stress test earlier in the year, the 
examiner did not feel the veteran would be able to complete 
additional pulmonary stress testing, due to fatigue and 
shortness of breath.  He pointed to the veteran's age, 
overall debility, and medical comorbidities, as well as his 
history of inability to complete testing earlier that year, 
as the reasons why he felt the veteran would not be able to 
complete the test.  

Moreover, the regulation specifically provides that if a 
maximum exercise capacity test is not of record, the 
evaluation is to be based on alternative criteria.  38 C.F.R. 
§ 3.96(d)(1).  Only if it is of record and shows specific 
findings is it to be used.  Id.  The veteran was afforded an 
opportunity for such a test in May 2008, but did not complete 
the test, for reasons which have not been attributed to his 
service connected respiratory conditions.  

Thus, as the criteria for an evaluation in excess of 10 
percent have not been more closely approximated for any 
identifiable period of time since the effective date of 
service connection in June 2002, the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent prior to August 15, 2005, or for a rating in excess 
of 60 percent for any period of time beginning that date.  
Likewise, since the criteria for an evaluation in excess of 
10 percent have not been met for any identifiable period of 
time since the effective date of service connection, the 
preponderance of the evidence is against the claim for an 
effective date earlier than August 15, 2005, for the 
assignment of a 60 percent rating.  Therefore, the benefit-
of-the-doubt rule does not apply, and the claims must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to a higher initial rating for antecedent 
granulomatous disease with mild pleural thickening in the 
right hemithorax, assigned a 10 percent rating effective June 
21, 2002, and a 60 percent rating effective August 15, 2005, 
is denied.

Entitlement to an effective date earlier than August 15, 
2005, for the grant of a 60 percent rating for antecedent 
granulomatous disease with mild pleural thickening in the 
right hemithorax, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


